      Case 1-19-41320-nhl        Doc 38        Filed 08/01/19      Entered 08/01/19 17:04:15




                                  900 Merchant Concourse, Suite 106
                                     Westbury, New York 11590
                                       Phone (516) 280-7675
                                         Fax     (516) 280-7674

                                                         August 1, 2019

VIA ECF

Hon. Nancy Hershey Lord
United States Bankruptcy Court, EDNY
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

       In re:           In re Mitchell Lane NY LLC, Case No. 19-41320 (NHL),
                        Mitchell Lan NY LLC v. HSBC Bank USA, Adv. Proc. No. 19-01088

Dear Judge Lord:
This office represents secured creditor PHH Mortgage as servicer for HSBC Bank USA (“Secured
Creditor”) in the above-captioned adversary proceeding.

The purpose of this letter is to confirm the Plaintiff’s consent to extend Secured Creditor’s time to
file an Answer to August 8, 2019.


                                                                  Respectfully submitted,
                                                                  /s/ Cleo F. Sharaf-Green

                                                                  Cleo F. Sharaf-Green, Esq.

cc:
Seth Weinberg, Esq. (via ecf)
